
	

113 HR 4177 IH: To amend the Internal Revenue Code of 1986 to allow Medicare beneficiaries participating in a Medicare Advantage MSA to contribute their own money to their MSA.
U.S. House of Representatives
2014-03-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 4177
		IN THE HOUSE OF REPRESENTATIVES
		
			March 6, 2014
			Mr. Paulsen introduced the following bill; which was referred to the Committee on Ways and Means
		
		A BILL
		To amend the Internal Revenue Code of 1986 to allow Medicare beneficiaries participating in a
			 Medicare Advantage MSA to contribute their own money to their MSA.
	
	
		1.Medicare beneficiaries participating in Medicare Advantage MSA may contribute their own money to
			 their MSA
			(a)In generalSubsection (b) of section 138 of the Internal Revenue Code of 1986 is amended by striking paragraph
			 (2) and by redesignating paragraphs (3) and (4) as paragraphs (2) and (3),
			 respectively.
			(b)Effective dateThe amendments made by this section shall apply to taxable years beginning after the date of the
			 enactment of this Act.
			
